
	

114 S1764 IS: Protecting American Citizens Together Act
U.S. Senate
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1764
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2015
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit certain Federal funds from being made available to sanctuary cities and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Protecting American Citizens Together Act or the PACT Act.
		2.Limitation on Federal funds to sanctuary cities
 (a)In generalSection 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is amended by adding at the end the following:
				
					(d)Limitation on Federal funds to sanctuary cities
 (1)Sanctuary city definedIn this section, the term sanctuary city means a State or subdivision of a State that the Attorney General determines— (A)has in effect a statute, policy, or practice that is not in compliance with subsection (a) or (b); or
 (B)does not have a statute, policy, or practice that requires law enforcement officers— (i)to notify the U.S. Immigration and Customs Enforcement if the State or unit has custody of an alien without lawful status in the United States and detain the alien for no more than six hours for no other purpose than to determine whether or not U.S. Immigration and Customs Enforcement will issue a detainer request; and
 (ii)to maintain custody of such an alien for a period of not less than 48 hours (excluding Saturdays, Sundays, and holidays) if U.S. Immigration and Customs Enforcement issues a detainer for such alien.
 (2)Limitation on grantsA sanctuary city shall not be eligible to receive, for a minimum period of at least 1 year, any funds pursuant to—
 (A)the Edward Byrne Memorial Justice Assistance Grant Program established pursuant to subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.);
 (B)the Cops program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.);
 (C)the Urban Area Security Initiative authorized under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604);
 (D)the State Homeland Security Grant Program authorized under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605);
 (E)the port security grant program authorized under section 70107 of title 46, United States Code; (F)the State Criminal Alien Assistance Program under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)); or
 (G)any other non-disaster preparedness grant program administered by the Federal Emergency Management Agency.
 (3)Termination of ineligibilityA jurisdiction that is found to be a sanctuary city shall only become eligible to receive funds under a program set out under paragraph (1) after the Attorney General certifies that the jurisdiction is no longer a sanctuary city..
 (b)Clerical amendmentsSection 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is amended by striking “Immigration and Naturalization Service” each place that term appears and inserting “Department of Homeland Security”.
			3.Transfer of aliens from Bureau of Prisons custody
 (a)Transfer to U.S. Immigration and Customs EnforcementThe Attorney General shall prioritize a request from the Secretary of Homeland Security to transfer a covered alien to the custody of U.S. Immigration and Customs Enforcement before a request from the appropriate official of a State or a subdivision of a State to transfer the covered alien to the custody of such State or subdivision.
 (b)Covered alien definedIn this section, the term covered alien means an alien who— (1)is without lawful status in the United States; and
 (2)is in the custody of the Bureau of Prisons.
